Title: From George Washington to Major General John Sullivan, 22 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Clove [N.Y.] 22d July 1777

The greatest part of the Fleet have fallen down from the Narrows, but we have not been able to discover whether they have gone out to Sea. As your remaining upon the East Side of the River will depend upon the Course the Fleet steers should they go out, you will hold your division ready to move at a Moments warning. I am Dear Sir Yr most obt Servt

Go: Washington

